This was an action to recover a commission of two hundred dollars for obtaining for the defendants a contract to repair a building. It was heard by the court without a jury. The court found that the plaintiff did procure such a contract and that the defendants did promise to pay him the sum of two hundred dollars in case they secured the contract.
The defendants took exceptions to these findings. The exceptions cannot be sustained. The rule is well-settled by numerous decisions of this court that the findings of facts by the court sitting without a *435jury are conclusive, if there is any substantial evidence to support them. If the court believed the plaintiff and his witnesses, and their credibility ivas for him to determine, it cannot be said there was not substantial evidence to support his findings. Exception overruled.
Benjamin L. Berman, for plaintiff.
Dana S. Williams, for defendants.